I concur in the result reached herein but do not concur in the following two paragraphs:
"We think said provision of the code of civil procedure is applicable to the trial court, and if in the instant case title to land was `put in issue by plea supported by affidavit,' the trial court should have forthwith certified the cause and papers to the circuit court.
Neither of the paragraphs of answer or cross-complaint were verified, therefore the filing thereof did not require the trial court to certify the cause to the circuit court under said Sec. 1881, Burns, supra."
It is not necessary in this opinion to express our ideas as to where the Municipal courts should certify this case and the two paragraphs here quoted are dicta.
In the former opinion I expressed my idea that the Municipal court could certify this not only to the Circuit Court but to any of the Superior Courts of Marion County and since that opinion has been recalled it *Page 623 
naturally recalls my concurring remarks and since it is not necessary to a decision here I do not express an opinion thereon.